Title: From George Washington to Judith Sargent Stevens Murray, 24 November 1796
From: Washington, George
To: Murray, Judith Sargent Stevens


                        
                            Madam, 
                            Philadelphia. 24 Nov. 1796
                        
                        The letter with which you were pleased to honor me—dated the 5th instant, came
                            duly to hand, and is entitled to my grateful acknowledgments for the favourable sentiments
                            your partiality has led you to express for me; and for the services I have endeavoured to
                            render our common country.
                        I wish both were more deserving of the eulogium you have bestowed thereon.
                        Mrs Washington adds her name to mine as a Subscriber to your works, and with
                            Miss Custis (who is with us) unites in best wishes for the success of it and for your
                            personal happiness with Madam Your most Obedt and very Hble Servt
                        
                            Go: Washington
                        
                        
                            P.S. Enclosed is a five Dollar Bank note on acct of the Subscription.
                        
                        
                    